UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X

 MAPLEWOOD AT UPPER EAST SIDE, LLC,

                                       Plaintiff,                   ORDER REGULATING
             -against-                                              PROCEEDINGS

 MALA SENDYK, as Administrator of the Estate of                     17 Civ. 2914 (AKH)
 Benjamin Sendyk, et al. ,

                                        Defendants.
                                                                          l,   i(     ,.
 -------------------------------------------------------------- X
                                                                         .DOCUMENT
 SHARON SENDYK, as Administrator of the Estate                            ELECTRONICA:LL Y FILED
 of Benjamin Sendyk,                                                     De ' : #:
                                                                                    --------
                                                                                      3 - lG lOlD
                                                                         L , i E FILED:
                             Third-Party Plaintiff,
             -against-

 LEONARD RODNEY, ESQ., et al.,

                          Third-Party Defendants.

                                                              X

 ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Today, March 13, 2020, I held a status conference in the above-captioned matter.

As discussed at today's status conference:

                     1. Document production must be completed by March 31, 2020.

                     2. Depositions must be completed by May 29, 2020.

                     3. The parties are directed to meet on June 10, 2020 at 2:00 p.m at the office

                         of Plaintiffs counsel to discuss settlement.
           4. The parties shall appear for a status conference on June 19, 2020 at 10:00

                 a.m.

         SO ORDERED.

Dated:   Marc/
         New ~
                 f,  2020
                    ,NewYork




                                         2
